FILED
                            NOT FOR PUBLICATION
                                                                              MAR 17 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MINQIU LIN,                                      No. 19-72370

              Petitioner,                        Agency No. A215-820-727

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND,
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 12, 2021**
                               Las Vegas, Nevada

Before: CLIFTON, NGUYEN, and BENNETT, Circuit Judges.

      Minqiu Lin petitions the court for review of the Board of Immigration

Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of

asylum and withholding of removal pursuant to 8 U.S.C. §§ 1158(b)(1)(A),


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1231(b)(3)(A), and protection under the Convention Against Torture (“CAT”)

pursuant to 8 C.F.R. § 1208.16(c) (2019). We deny the petition for review.

      We review the agency’s factual findings for substantial evidence. See Lizhi

Qiu v. Barr, 944 F.3d 837, 842 (9th Cir. 2019). A factual finding by the IJ “is not

supported by substantial evidence when any reasonable adjudicator would be

compelled to conclude to the contrary based on the evidence in the record.”

Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc)

(internal quotation marks and citation omitted). The agency must provide “specific

and cogent reasons in support of an adverse credibility determination,” and

consider the totality of the circumstances, and all relevant factors. Shrestha v.

Holder, 590 F.3d 1034, 1044 (9th Cir. 2010) (internal quotation marks and citation

omitted).

      The agency’s credibility determination is supported by the record. Both the

IJ and BIA identified inconsistencies related to Lin’s retelling of the second

incident with the police that apparently prompted Lin to flee to the United States.

For example, Lin made conflicting testimonies about whether the police arrested

and beat Lin’s companions after the police discovered them distributing religious

pamphlets.




                                           2
      Furthermore, Lin provided inconsistent testimonies about whether the police

entered the home and “beat” him or whether he was able to narrowly escape and

avoid physical injury altogether.

      These inconsistencies severely undermine Lin’s credibility because they

directly relate to the incident that supposedly compelled Lin to flee China. See

Shrestha, 590 F.3d at 1047 (“In light of the total circumstances, Shrestha’s

inability to consistently describe the underlying events that gave rise to his fear

was an important factor that could be relied upon by the IJ in making an adverse

credibility determination.”). Accordingly, a reasonable adjudicator would not be

“compelled to conclude” that Lin was credible. See Yali Wang v. Sessions, 861

F.3d 1003, 1007 (9th Cir. 2017) (quoting Garcia v. Holder, 749 F.3d 785, 789 (9th

Cir. 2014)).

      Substantial evidence also supports the agency’s determination that the

corroborating evidence was insufficient to rehabilitate his testimony. Although

neither the BIA nor the IJ explicitly mentioned Lin’s baptismal certificate, bail

receipt, and medical report, the agency is not required to do so to sustain its

adverse credibility determination. Vilchez v. Holder, 682 F.3d 1195, 1200–01 (9th

Cir. 2012) (concluding the agency gave adequate consideration to all of the

positive and negative equities in the record and noting that the IJ does not have to


                                           3
write an exegesis on every contention). Here, the IJ and BIA pointed to significant

inconsistencies that the unmentioned evidence could not rehabilitate. Thus, the

agency did not err by failing to mention these documents.

      Turning to the corroborative evidence that the agency discussed, Lin’s wife

and Lin’s father appear to present themselves as Christians in their declarations,

yet Lin testified that he was the only Christian in his family. Additionally, the letter

from Lin’s father omits the November police raid at his home. This omission

undermines the letter’s corroborative effect because Lin’s father was supposedly

present when the police arrived and created a commotion. Lin’s father also played

a significant role in helping Lin “narrowly escape” through the back door as well

as keeping Lin apprised of police activity while he remained in hiding. Substantial

evidence, therefore, supports the agency’s finding that these documents did not

rehabilitate Lin’s claim.

      Although the BIA’s evaluation of the corroborating evidence was brief, this

is not an instance where “the BIA’s decision cannot be sustained upon its

reasoning[.]” Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (per curiam).

The agency presented “a reasoned analysis of the evidence as a whole and cite[d]

specific instances in the record that form the basis of the adverse credibility

finding.” Tamang v. Holder, 598 F.3d 1083, 1093–94 (9th Cir. 2010).


                                           4
      Finally, Lin neither identifies his eligibility for relief under CAT as an issue

at bar nor presents any specific arguments for CAT protection.1 Thus, Lin has

waived this issue on appeal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th

Cir. 1996) (“[A]n issue . . . not discussed in the body of the opening brief is

deemed waived.”).

      PETITION FOR REVIEW DENIED.




1
  Lin discusses CAT only once in his brief where he outlines the relevant legal
standard for CAT protection. Yet, the remainder of his brief fails to mention CAT.
                                           5